This opinion is subject to administrative correction before final disposition.




                             Before
               DEERWESTER, BURGTORF, and KIRKBY
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Richard D. SCOTT
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202200091

                        _________________________

                        Decided: 27 September 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Eric A. Catto

 Sentence adjudged 03 February 2022 by a general court-martial con-
 vened at Marine Corps Recruit Depot Paris Island, South Carolina, con-
 sisting of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for nineteen months, forfeiture of
 all pay and allowances, and a dishonorable discharge.

                          For Appellant:
         Lieutenant Commander Doug R. Ottenwess, JAGC, USN
                  United States v. Scott, NMCCA No. 202200091
                              Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1


   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2